Chief Justice Robertson
delivered the opinion of the Court.
A witness who attends and deposes, in obedience to a subpoena which he has acknowledged., {jy a written endorsement, is entitled to pay for his attendance. , ■
such an acknowledgement he recognizes the summons,which notifies him to,attend; and, therefore, he has been virtually summoned. He, therefore, ought to attend, and, consequently, should be rewarded for his obedience to the summons,
c¡rcaj(. court-decided otherwise,in this case,, jts order on this subject is reversed and set aside.